Title: Circular Letter to John Armstrong, James Bowdoin, and James Monroe, 24 July 1805 (Abstract)
From: Madison, James
To: 


          § Circular Letter to John Armstrong, James Bowdoin, and James Monroe. 24 July 1805, Department of State. “I have the honor to inclose copies of the instructions transmitted by the Departments of State and the Treasury for carrying into effect the harbour-Act, passed at the last Session of Congress. They have been communicated to the Foreign Ministers in the United States.
          “I use the same occasion to transmit copies of the circular letters from this Department to the Consuls and Commercial Agents dated on the 1st and 12 inst.”
        